Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  

Detailed Action
3.	This Non-Final Office Action is responsive to Applicants’ RCE submission dated 12/22/2021.  Claims 1-15 and 17-21 are presently pending, of which claims 1, 9, and 15 are independent.  

Claim Interpretation
4.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

5.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 


6.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a user tracking engine and a display adjustment engine in claims 1-8 for example.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f), it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f), Applicants may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


8.	Claims 3, 9-15, and 17-21 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Taking claim 3 as a representative example, the claim recites, in part, “a display rotation mechanism to rotate the display, wherein the display rotation mechanism is located along a side of the display in an approximate middle portion of the display.”  In view of the aforementioned language, the recited “display” necessarily has a shape, and per the claim has a recited “side” to that “display”/shape where the “display rotation mechanism” is located.  However, the location is further stipulated by the claim as being located “in an approximate middle portion of the display.”  It is not clear to the Examiner how a feature can be located in a shape, e.g. per the display’s inherent body/form, at both a side (e.g., an edge) and a middle (e.g., which on its face is not an edge but a center).  In the absence of further clarifying amendments, the Examiner respectfully submits that this newly-amended claim language is vague and indefinite on its face, and thus rejected.  
As a suggestion, the Examiner believes a clarifying amendment like “a display rotation mechanism to rotate the display, wherein the display rotation mechanism is located alongat an approximate middle portion of a side of the display” could address the Examiner’s concerns and this present rejection.
Independent claims 9 and 15 include the same or similar limitation as claim 3 discussed above, and are therefore rejected under the same rationale.  Dependent claims 10-14 and 17-21 include the same limitations per claims 9 and 15, and are therefore similarly rejected.  The Examiner recommends a same/similar clarifying amendment as suggested above per claim 3 for independent claims 9 and 15 as well.

Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

12.	Claims 1-5, 8-13, 15, 17, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2004/0228077 (“Hall”) in view of U.S. Patent Application Publication No. 2018/0129197 (“Wikander”) and further in view of U.S. Patent Application Publication No. 2014/0071159 (“Ye”).
Regarding claim 1, HALL teaches an electronic device ([0023]: “The invention … a height adjustable monitor assembly for a laptop computer.”) comprising: 
a first housing, wherein the first housing includes a display and a second housing, wherein the second housing is rotatably coupled to the first housing using a hinge (intuitively, one of ordinary skill in the art would understand “a laptop computer” per [0023] and FIGs. 3-4, 8A-8B, and 14-15 to feature two housing elements connected by a hinge element (e.g., as visually depicted in the cited FIGs., but also as described per [0053]-[0054] and [0075] for example)); 
a display adjustment engine and a motor, wherein … the display adjustment engine can activate the motor to cause a height of the display to be adjusted (per [0055], a “motor” is taught that operates to displace the screen assembly and its related housing elements to effectively deliver the “height adjustable monitor” benefit mentioned in [0023] for example, and to that effect the height adjustment via the motor is electronically/software-driven per [0064] in a manner that is equivalent to a “display adjustment engine” as recited).

As discussed above, Hall teaches a laptop device that is height-adjustable to improve the user’s experience, e.g. as described per [0003] and [0009].  Hall even teaches software/electronic elements that aid in such an implementation, e.g. per [0064].  That said, Hall does not specifically teach the further elements of a user tracking engine located in the display to at least partially determine a gaze of a user and the motor, wherein, based on data related to the gaze of the user, the display adjustment engine can activate the motor to cause a height of the display to be adjusted.  Rather, the Examiner relies upon WIKANDER to teach what Hall otherwise lacks, see e.g. Wikander’s FIG. 1 showing a laptop-type form factor for a consumer electronic device, and particularly one where an eye-tracking sensor is provided per element 50 in the portion of the device housing that also includes the display screen (see, e.g., [0013]-[0014]), and where per [0017], [0040], and FIG. 4B the housing/lid/screen is automatically location/position-adjusted feasibly as a function of the location of the user’s eye ([0017]), and the adjustment as shown can be characterized to include a change in a display’s height vector relative to the 
Both Hall and Wikander relate to height adjustment of screen/display elements in relation to a user, e.g. such that the user is presented with the UI/GUI aspect of a device/system at an appropriate height for example.  Hence, the cited references are similarly directed and therefore analogous.  It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the software/electronic-driven height adjustment aspect of Hall to take into consideration the user’s gaze/sight as can be sensed, tracked, and monitored in the state of the art and specifically as taught per Wikander, with a reasonable expectation of success, e.g. to improve the user’s experience by delivering a more appropriate sightline for the user.

While Hall and Wikander both contemplate the height adjustment of screen/display elements, e.g. for a user’s benefit, neither Hall nor Wikander teach the further limitation that the display adjustment engine can cause the display to be rotated such that a top portion of the display and a bottom portion of the display are about equidistant from eyes of the user.  Rather, the Examiner relies upon YE to teach what Hall and Wikander otherwise lack, see e.g. Ye’s provision for adjusting “display perspective” for a user’s benefit (which is inclusive of screen location and screen orientation per [0003] and [0016]), in a framework that is considerate of user eye level per [0053]-[0056], and suitable for implementation in various computing devices inclusive of laptops for example per [0024], and further the adjustment may entail adjustment via “a motorized swivel” to rotate a display horizontally or vertically (e.g., [0034], [0040]-[0041], [0047], and [0049], and see also FIG. 7) – which the Examiner equates with the recited “display adjustment engine.”  The range of motion afforded to adjust the display, e.g. via the motorized swivel, encompasses a range of angle/displacement that feasibly is 
Both Hall and Wikander relate to height adjustment of screen/display elements in relation to a user, e.g. such that the user is presented with the UI/GUI aspect of a device/system at an appropriate height for example.  As mentioned just above, Ye is similarly directed and permits an additional flexibility that allows for tilt/orientation adjustment.  Hence, in the Examiner’s view, the cited references are similarly directed and therefore analogous.  It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the software/electronic-driven height adjustment aspects of Hall and Wikander, as combined, to take into consideration the user’s gaze/sight not just in terms of height but also in the additional but related measurements that Ye contemplates, with a reasonable expectation of success, e.g. to improve the user’s experience by delivering an improved sightline for the user.

Regarding claim 2, Hall in view of Wikander and further in view of Ye teach the electronic device of claim 1, as discussed above.  The aforementioned references further teach wherein the gaze is a relative distance of a user's face and the eyes from the display, a position of the user's eyes relative to the display, an orientation of the user's pupil relative to the display, and/or a position of the user's head relative to the display (Wikander: [0017] teaching a motion detector that can determine the location of a user’s eye or other facial features, for example as the basis for making a screen adjustment).  The motivation for combining the references is as discussed above in relation to claim 1.

Regarding claim 3, Hall in view of Wikander and further in view of Ye teach the electronic device of claim 1, as discussed above.  The aforementioned references further teach a display rotation mechanism to rotate the display, wherein the display rotation mechanism is located along a side of the display in an approximate middle portion (Wikander’s [0017] and [0040] teaching a motion detector that can determine the location of a user’s eye or other facial features, for example as the basis for making a screen adjustment that is feasibly rotationally-driven per [0040], and where Hall teaches “rotational motion of lifter gears” per [0057] which drive vertically-inclined linear motion of its screen assembly, and/or see also Ye’s FIG. 7 element 703 constituting a motorized swivel that permits horizontal and vertical rotation of a display as discussed per claim 1, where the element 703 is clearly shown in an “approximate middle portion” with respect to the screen’s left and right edges but also top and bottom edges for example and affixed to a display’s back side (thereby satisfying the limitation’s spatial requirements of being “located along a side” (back side) and “in an approximate middle portion” (horizontally and vertically centered in the back side))).  The motivation for combining the references is as discussed above in relation to claim 1.

Regarding claim 4, Hall in view of Wikander and further in view of Ye teach the electronic device of claim 1, as discussed above.  The aforementioned references further teach wherein the motor rotates a worm gear in a first direction and a display support travels up the worm gear as the worm gear rotates in the first direction, wherein the display support is coupled to the display (“worm gear system” per Hall’s [0025] and [0055]-[0057], where the worm gears are turned either clockwise or counter-clockwise to essentially activate lifter gears that serve to raise/lower the screen assembly).  The motivation for combining the references is as discussed above in relation to claim 1.

Regarding claim 5, Hall in view of Wikander and further in view of Ye teach the electronic device of claim 4, as discussed above.  The aforementioned references further teach wherein the motor rotates the worm gear in a second direction and the display support travels down the worm gear as the worm gear rotates in the second direction, wherein the second direction is opposite the first direction (“worm gear system” per Hall’s [0025] and [0055]-[0057], where the worm gears are turned either clockwise or counter-clockwise to essentially activate lifter gears that serve to raise/lower the screen assembly).  The motivation for combining the references is as discussed above in relation to claim 1.

Regarding claim 8, Hall in view of Wikander and further in view of Ye teach the electronic device of claim 1, as discussed above.  The aforementioned references further teach wherein the display is electrically coupled to the second housing through the hinge (Hall’s [0024] discussing the feasibility of wiring to connect the monitor element with the CPU for example, and intuitively because they are situated in different housing elements, such wiring would necessarily travel between them where affixed via a hinge (hinges as discussed per [0075]-[0076] and [0080]-[0081])).  The motivation for combining the references is as discussed above in relation to claim 1.

Regarding claim 9, the claim includes the same or similar limitations as claim 1 discussed above, and is therefore rejected under a similar rationale.

Regarding claim 10, the claim includes the same or similar limitations as claim 3 discussed above, and is therefore rejected under a similar rationale.

Regarding claim 11, the claim includes the same or similar limitations as claim 4 discussed above, and is therefore rejected under a similar rationale.

Regarding claim 12, the claim includes the same or similar limitations as claim 5 discussed above, and is therefore rejected under a similar rationale.

Regarding claim 13, the claim includes the same or similar limitations as claims 1 and 8 discussed above, and is therefore rejected under a similar rationale.

Regarding claim 15, the claim includes the same or similar limitations as claims 1 and 2 discussed above, and is therefore rejected under a similar rationale.  The claim additionally recites at least one machine readable medium comprising one or more instructions, which is further taught per Hall’s [0065]-[0067] (discussing software and memory elements, e.g. that would function in tandem with the disclosed CPU of [0068] and [0076]).

Regarding claim 17, the claim includes the same or similar limitations as claims 4 and 5 discussed above, and is therefore rejected under a similar rationale.

Regarding claim 20, Hall in view of Wikander and further in view of Ye teach the at least one machine readable medium of claim 15, as discussed above.  The aforementioned references further teach wherein the display is located in a first housing and the display is electrically coupled to a second housing using spring clips (Hall’s [0024] discussing the feasibility of wiring to connect the monitor element with the CPU for example, e.g. in a different/separate housing, and the connectivity between the separate housings may be implemented at least in part using “spring clips” as mentioned per [0081] (“spring-loaded clip”)).  The motivation for combining the references is as discussed above in relation to claim 1.

Regarding claim 21, the claim includes the same or similar limitations as claim 3 discussed above, and is therefore rejected under a similar rationale.


13.	Claims 6-7, 14, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hall in view of Wikander and Ye and further in view of U.S. Patent Application Publication No. 2015/0205327 (“Daley”).
Regarding claim 6, Hall in view of Wikander and Ye teach the electronic device of claim 4, as discussed above.  The aforementioned references further teach the additional limitations wherein the display is electrically coupled to the second housing using a wire cable (Hall’s [0024] discussing the feasibility of wiring to connect the monitor element with the CPU for example, and intuitively because they are situated in different housing elements, such wiring would necessarily travel between them where affixed via a hinge (hinges as discussed per [0075]-[0076] and [0080]-[0081])).  That said, neither Hall nor Wikander teach the further limitation of a spool [that] winds or unwinds the wire cable when the display is adjusted.  Rather, the Examiner relies upon DALEY to teach what Hall and Wikander and Ye otherwise lack, see e.g. Daley’s equivalent wire and spool assembly as discussed per [0344], which is feasibly integrated into a “notebook” or “lap top” type computer per [0380].
Both Hall and Wikander relate to height adjust of screen/display elements in relation to a user, e.g. such that the user is presented with the UI/GUI aspect of a device/system at an appropriate height for example.  Daley contemplates something similar.  Hence, the cited references are similarly directed and therefore analogous.  It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to implement the software/electronic-driven height adjustment aspect of Hall and/or Wikander with a well-known wire and spool feature/system as used by Daley, with a reasonable expectation of success, e.g. to permit the cable/wiring to extend between endpoint features that have a flexible/adjustable distance there-between.

Regarding claim 7, Hall in view of Wikander and Ye and further in view of Daley teach the electronic device of claim 6, as discussed above.  The aforementioned references further teach the limitation wherein the spool is coupled to the worm gear (Daley’s equivalent wire and spool assembly as discussed per [0344], which is feasibly integrated into a “notebook” or “lap top” type computer per [0380], and can be made to be integrated into the similar rotation features that implement height/vertical displacement per Hall (e.g., Hall’s “worm gear system” per [0025] and [0055]-[0057], where the worm gears are turned either clockwise or counter-clockwise to essentially activate lifter gears that serve to raise/lower the screen assembly)).  The motivation for combining the references is as discussed above in relation to claim 6.

Regarding claim 14, the claim includes the same or similar limitations as claim 6 discussed above, and is therefore rejected under a similar rationale.

Regarding claim 18, the claim includes the same or similar limitations as claim 6 discussed above, and is therefore rejected under a similar rationale.

Regarding claim 19, the claim includes the same or similar limitations as claim 7 discussed above, and is therefore rejected under a similar rationale.


Response to Arguments
14.	Applicants’ arguments filed 12/22/2022 have been fully considered but are not persuasive to warrant a finding of allowability, e.g. in view of the Examiner’s updated search.
The Examiner respectfully submits that newly-applied prior art reference Ye permits a tilt/orientation adjustment of the display/screen with respect to the user, and the adjustment being flexibly configurable within a contemplated angle range, and it follows that it would have been obvious to one of ordinary skill in the art to understand that one such angle within that range could feasibly satisfy the pending claims’ new equidistant requirement.
Moreover, the non-patent literature references that are considered but not relied-upon establish a state of the art that acknowledges that the equidistant requirement as recited is known, and there would be a motivation for references to make an adjustment in guidance thereof.

Conclusion
15.	The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure:
US 2018/0253143 (Saleem)
US 2014/0267006 (Raffa)
US 2012/0212510 (Hewitt)
US 2007/0159784 (Chen)
US 8371442 (Pack)
NPL “Monitor Positioning” – see the image on page 1 that is provided just to the right of the heading “Monitor Tilt or No Tilt”, where there is a clear teaching of equidistant gaze lines extending from the user’s eyes to the top and bottom sides/edges of the display screen, e.g. as user and display alignment that is considered ideal/preferred in the state of the art.
NPL “Eye Strain, Neck Pain and Monitor Ergonomics” - 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOURJO DASGUPTA whose telephone number is (571)272-7207. The examiner can normally be reached M-F 8am-5pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571 272 9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SHOURJO DASGUPTA/Primary Examiner, Art Unit 2174